Citation Nr: 0319308	
Decision Date: 08/07/03    Archive Date: 08/13/03

DOCKET NO.  00-23 819	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service-connected for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

T. Konya, Associate Counsel




REMAND

On September 30, 2002, the Board of Veterans' Appeals (BVA or 
Board) ordered further development in your case.  Thereafter, 
your case was sent to the Board's Evidence Development Unit 
(EDU), to undertake the requested development.  

Prior to May 1, 2003, the Board's regulations provided that 
if further evidence, clarification of the evidence, 
correction of a procedural defect, or any other action was 
essential for a proper appellate decision, a Board Member or 
panel of Members could direct Board personnel to undertake 
the action essential for a proper appellate decision.  See 38 
C.F.R. § 19.9(a)(2) (2002).  

However, on May 1, 2003, the United States Court of Appeals 
for the Federal Circuit ("Federal Circuit") invalidated 38 
C.F.R. § 19.9(a)(2), in Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) 
(hereinafter "DAV").  The Federal Circuit held that 38 
C.F.R. § 19.9(a)(2), in conjunction with the amended rule 
codified at 38 C.F.R. § 20.1304, was inconsistent with 38 
U.S.C. § 7104(a), because 38 C.F.R. § 19.9(a)(2), denies 
appellants "one review on appeal to the Secretary" when the 
Board considers additional evidence without having to remand 
the case to the agency of original jurisdiction (AOJ) for 
initial consideration, and without having to obtain the 
appellant's waiver.  

Following the Federal Circuit's decision in DAV, the General 
Counsel issued a precedential opinion, which concluded that 
DAV did not prohibit the Board from developing evidence in a 
case before it, provided that the Board does not adjudicate 
the claim based on any new evidence it obtains unless the 
claimant waives initial consideration of such evidence by 
first-tier adjudicators in the Veterans Benefits 
Administration (VBA).  VAOPGCPREC 1-03.  Based on this 
opinion, the Board continued, for a short time, to request 
development via the Board's EDU.  

Recently, in light of the Federal Circuit Court's decision 
and other policy considerations, the Department of Veterans 
Affairs (VA) determined that VBA would resume all development 
functions.  In other words, aside from the limited class of 
development functions that the Board is statutorily permitted 
to carry out, see 38 U.S.C.A. §§ 7107(b), 7109(a), all 
evidence development will be conducted at the regional office 
(RO) level.  

In the event that you appeared at a hearing before a Veterans 
Law Judge (VLJ) other than the VLJ signing this remand, be 
advised that if your case is returned to the Board, it will 
be reassigned to the VLJ who conducted your hearing.

Accordingly, this matter is REMANDED to the RO for the 
following:  

1.  Ask the veteran to provide a list of 
all VA and non-VA health care providers 
that have treated the veteran for PTSD 
since November 2000, Obtain records from 
each health care provider the veteran 
identifies.

2.  The record indicates that the 
veteran was treated for PTSD by
Commonwealth of Pennsylvania
Department of Corrections
State Correctional Institution at 
Mahanoy
301 Morea Road
Frackville, PA  17932

during the period from November 2000 to 
the present.  Make arrangements to 
obtain complete clinical records and/or 
pertinent summary reports of the 
veteran's treatment.

3.  The RO should request a search of 
the veteran's service personnel records 
from the National Personnel Records 
Center (NPRC) for any documentation of 
military service, visitation, or duty in 
Vietnam or service in the waters 
offshore.  The desired records relate to 
active duty performed in the U.S. Army 
during the period from June 1965 to 
April 1967.  If no such service 
personnel records can be found, or if 
they have been destroyed, ask for 
specific confirmation of that fact.  Any 
records bearing on this point should be 
associated with the claims folder.

4.	Send a development letter, once again, 
asking the 
veteran to give a comprehensive 
statement regarding his alleged 
stressors.  Ask the veteran to comment 
specifically about, to the extent 
possible, the location and date of each 
event identified; the unit to which he 
was assigned at the time; and the full 
names of other individuals 
participating, if known, in addition to 
any other identifying information which 
may be relevant. The veteran should be 
informed that the information is 
necessary to obtain supportive evidence 
and that failure to respond may result 
in an adverse determination.  The 
veteran's response should be associated 
with the claims folder.

5.  Regardless of the veteran's 
response, prepare a letter, once again, 
asking the U.S. Armed Services Center 
for Research of Unit Records (USASCRUR) 
to provide any available information 
which might corroborate the veteran's 
alleged in-service stressors.  Provide 
USASCRUR with a summary of the alleged 
stressors identified by the veteran-
including incoming mortar and rocket 
attacks-as well as any other stressful 
situations the veteran considers 
relevant.  Provide USASCRUR with copies 
of any personnel records obtained 
showing service dates, duties, and units 
of assignment, as well as the summary of 
claimed stressors; the USASCRUR should 
be asked to provide any information that 
might corroborate the veteran's alleged 
stressors.

6.  The veteran should be afforded a VA 
psychiatric examination to show the 
nature and etiology of disability from 
PTSD.  In view of the veteran's  
incarceration, consideration should be 
given to having the examination 
conducted by a fee-basis physician or by 
a VA physician at the correctional 
facility.  Efforts in this regard should 
be documented for the claims folder.

Send the claims folder to the examiner 
for review; the examiner should 
acknowledge review of the claims folder 
in the examination report.

The examiner should state whether the 
veteran meets the diagnostic criteria of 
the American Psychiatric Association's 
Diagnostic and Statistical Manual for 
Mental Disorders, Fourth Edition, to 
support the diagnosis of PTSD; and if 
so, the examiner should specify which 
in-service stressor or stressors support 
the diagnosis.  The examiner should 
support all opinions with a discussion 
of medical principles as applied to the 
medical evidence in the case.

7.  After the development requested 
above has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal 
remains denied, the appellant and 
representative, if any, should be 
furnished a supplemental statement of 
the case and given the opportunity to 
respond thereto.


Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



		
	R. GARVIN 
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).





